Title: From George Washington to John Augustine Washington, 31 March 1776
From: Washington, George
To: Washington, John Augustine

 

Dear Brother,
Cambridge 31st March 1776

Your Letter of the 24th Ulto was duely forwarded to this Camp by Colo. Lee. and gave me the pleasure of hearing that you, my Sister and family were well. after your Post is established to Fredericksburg the Intercourse by Letter may become regular and certain (& when ever time, little of which God knows I have for friendly corrispondances, will permit, I shall be happy in writing to you)—I cannot call to mind the date of my last to you, but this I recollect, that I have wrote more Letters to than I have received from you.
The Want of Arms, Powder &ca, is not peculiar to Virginia—this Country of which doubtless, you have heard such large and flattering Accounts, is more difficient of each than you can conceive, I have been here Months together with what will scarce be believed—not 30 rounds of Musket Cartridges a Man. have been obliged to submit to all the Insults of the Enemy’s Cannon for want of Powder, keeping what little we had for Pistol distance. Another thing has been done, which added to the above, will put it in the power of this Army to say what perhaps none other with justice ever could. We have maintain’d our Ground against the Enemy under the above want of Powder—and, we have disbanded one Army & recruited another, within Musket Shot of two and Twenty Regimts, the Flower of the British Army when our strength have been little if any, superior to theirs. and, at last have beat them, in a shameful & precipitate manner out of a place the strongest by Nature on this Continent—strengthen’d and fortified in the best manner, and at an enormous Expence.
As some Acct of the late Manouvres of both Armies, may not be unacceptable, I shall, hurried as I always am, devote a little time to it.
Having received a small supply of Powder then—very inadequate to our wants—I resolved to take possession of Dorchester Point, laying East of Boston; looking directly into it; and commanding (absolutely) the Enemys Lines on the Neck (Boston)—To effect this, which I knew would force the Enemy to an Ingagement, or subject them to be enphiladed by our Cannon, it was necessary in the first Instance to possess two heights (those

mentioned in Genl Burgoynes Letter to Lord Stanley in his Acct of the Battle of Bunkers hill) which had the entire command of it—The grd at this time being froze upwards of two feet deep, & as impenetrable as a Rock, nothing could be attempted with Earth; we were oblig’d therefore to provide an amazing quantity of Chandeliers and Fascines for the Work, and on the Night of the 4th, after a previous severe Cannonade & Bombardment for three Nights together to divert the Enemy’s attention from our real design, removed every material to the spot under Cover of Darkness, and took full possession of those heights without the loss of a Single Man.
Upon their discovery of the Works next Morning great preparations were made for attacking them, but not being ready before the Afternoon and the Weather getting very tempestuous, much blood was Saved, and a very important blow (to one side or the other) prevented—That this remarkable Interposition of Providence is for some wise purpose I have not a doubt; but as the principal design of the Manouvre was to draw the Enemy to an Ingagement under disadvantages—as a premeditated Plan was laid for this purpose, and seemed to be succeeding to my utmost wish and as no Men seem’d better disposed to make the Appeal than ours did upon that occasion, I can scarce forbear lamenting the disappointment, unless the dispute is drawing to an Accomodation, and the Sword going to be Sheathed.
But to return, the Enemy thinking (as we have since learnt) that we had got too securely posted before the Second Morning to be much hurt by them, and apprehending great annoyance from our new Works resolved upon a retreat, and accordingly Imbark’d in as much hurry, precipitation and confusion as ever Troops did, the 17th, not taking time to fit their transports, but leaving Kings property in Boston to the amount, as is supposed, of thirty or £40,000 in Provisions, Stores, &ca—Many Pieces of Cannon, some Mortars, and a number of Shot, Shells &ca are also left—and Baggage Waggons, Artillery Carts &ca which they have been Eighteen Months preparing to take the Field with, were found destroyed—thrown into the Docks—and drifted upon every Shore—In short, Dunbars destruction of Stores after Genl Braddocks defeat, which made so much noise, affords but a faint Idea of what was to be met with here.
The Enemy lay from the 17th to the 27th In Nantasket &

Kings Roads abt Nine Miles from Boston to take in Water (from the Islands thereabouts, surrounded by their Shipping) & to fit themselves for Sea—whither they are now bound, & where their Tents will be next pitched, I know not; but as New York and the Hudson’s River are the most important objects they can have in view, as the latter secures the communication with Canada, at the same time it seperates the Northern and Southern Colonies Armies; and the former is thought to abound in disaffected Persons who only wait a favourable oppertunity, and support, to declare themselves openly, it became equally important for us to prevent their gaining Possession of these advantages, & therefore, so soon as they Imbarked I detach’d a Brigade of Six Regimts to that Government. so soon as they Sailed, another Brigade compos’d of the same number, and to morrow another of Five will March—In a day or two more I shall follow myself & be in New York ready to receive all but the first.
The Enemy left all their Works standing in Boston, & on Bunkers hill, and formidable they are—the Town has shared a much better Fate than was expected—the damage done to the Houses being nothing equal to report—but the Inhabitants have sufferd a good deal by being plunder’d by the Soldiery at their departure. All those who took upon themselves the Style, & title of Government Men in Boston in short all those who have acted an unfriendly part in this great Contest have Shipped themselves off in the same hurry, but under still greater disadvantages than the Kings Troops have done; being obliged to Man their own Vessels (for Seamen could not be had for the Transports for the Kings use) and submit to every hardship that can be conciv’d—One or two have done, what a great many ought to have done long ago—committed Suicide—By all Accts there never existed a more miserable set of Beings than these wretched Creatures now are—taught to believe that the Power of Great Britain was superior to all opposition, and that foreign Aid (if not) was at hand, they were even higher, & more insulting in their opposition than the Regulars—when the Order Issued therefore for Imbarking the Troops in Boston, no Electric Shock—no sudden Clap of thunder—in a word the last Trump—could not have Struck them with greater Consternation. they were at their Wits end, and conscious of their black ingratitude chose to commit themselves in the manner I have

above describ’d to the Mercy of the Waves at a tempestuous Season rather than meet their offended Countrymen. but with this declaration the choice was made that if they thought the most abject Submission would procure them Peace they never would have stir’d.
I believe I may, with great truth affirm, that no Man perhaps since the first Institution of Armys ever commanded one under more difficult Circumstances than I have done—to enumerate the particulars would fill a volume—many of my difficulties and distresses were of so peculiar a cast that in order to conceal them from the Enemy, I was obliged to conceal them from my friends, indeed from my own Army thereby subjecting my Conduct to interpretations unfavourable to my Character—especially by those at a distance, who could not, in the smallest degree, be acquainted with the Springs that govern’d it—I am happy however to find, and to hear from different Quarters, that my reputation stands fair—that my Conduct hitherto has given universal Satisfaction—the Addresses which I have received, and which I suppose will be published, from the general Court of this Colony (the same as our Genl Assembly) and from the Selectmen of Boston upon the evacuation of the Town & my approaching departure from the Colony, exhibits a pleasing testimony of their approbation of my conduct, and of their personal regard, which I have found in various other Instances; and wch, in retirement, will afford many comfortable reflections.
The share you have taken in these Publick disputes is commendable and praiseworthy—it is a duty we owe our Country—a Claim posterity has on us—It is not sufficient for a Man to be a passive friend & well wisher to the Cause[.] This, and every other Cause, of such a Nature, must inevitably perish under such an opposition. every person should be active in some department or other, without paying too much attention to private Interest, It is a great stake we are playing for, and sure we are of winning if the Cards are well managed—Inactivity in some—disaffection in others—and timidity in many, may hurt the Cause; nothing else can, for Unanimity will carry us through triumphantly in spite of every exertion of Great Britain, if link’d together in one indissoluble Band—this they now know, & are practising every strategem which Human

Invention can devise, to divide us, & unite their own People—upon this principle it is, the restraining Bill is past, and Commissioners are coming over. The device to be sure is shallow—the covering thin—But they will hold out to their own People that the Acts (complaind of) are repealed, and Commissioners sent to each Colony to treat with us, neither of which will we attend to &ca—this upon weak Minds among us will have its effect—they wish for reconciliation—or in other Words they wish for Peace without attending to the Conditions.
General Lee, I expect, is with you before this—He is the first Officer in Military knowledge and experience we have in the whole Army—He is zealously attachd to the Cause—honest, and well meaning, but rather fickle & violent I fear in his temper however as he possesses an uncommon share of good Sense and Spirit I congratulate my Countrymen upon his appointment to that Department. The appointment of Lewis I think was also judicious, for notwithstanding the odium thrown upon his Conduct at the Kanhawa I always look’d upon him as a Man of Spirit and a good Officer—his experience is equal to any one we have. Colo. Mercer would have supplied the place well but I question (as a Scotchman) whether it would have gone glibly down. Bullet is no favourite of mine, & therefore I shall say nothing more of him, than that his own opinion of himself always kept pace with what others pleas’d to think of him—if any thing, rather run a head of it.
As I am now nearly at the end of my Eighth page, I think it time to conclude, especially as I set out with prefacing, the little time I had for friendly Corrispondances—I shall only add therefore my Affectionate regards to my Sister and the Children, & Compliments to any enquiring friends and that I am with every Sentiment of true Affection yr Loving Brother & faithful friend.

Go: Washington

